 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                      ***
 5
      TIFFANY PERKINS,                                       Case No. 2:19-cv-01105-APG-DJA
 6
                             Plaintiff,
 7                                                           ORDER
            v.
 8
      EXPEDIA, INC.,
 9
                             Defendant.
10

11
            This matter is before the Court on Plaintiff’s Motion to Extend Time (ECF No. 6), filed on
12
     October 29, 2019.
13
            On October 15, 2019, the Court denied without prejudice Plaintiff’s Motion/Application
14
     to Proceed In Forma Pauperis (ECF No. 2) as incomplete and ordered her to file a new, completed
15
     Application to Proceed In Forma Pauperis along with a complaint or, in the alternative, pay the
16
     filing fee by October 29, 2019. (ECF No. 5). Plaintiff requests an extension, of an unknown
17
     time, to submit the new application and complaint due to her medical condition. The Court finds
18
     good cause to grant her request for an extension, but an unlimited extension is not warranted. As
19
     a result, the Court will afford Plaintiff an extension of 14 days to the October 29, 2019 deadline,
20
     which is November 13, 2019.
21
            Based on the foregoing and good cause appearing therefore,
22
            IT IS ORDERED that Plaintiff’s Motion to Extend Time (ECF No. 6) is granted.
23
            IT IS FURTHER ORDERED that Plaintiff shall have until November 13, 2019 to file a
24
     new, completed Application to Proceed In Forma Pauperis along with a complaint. In the
25
     alternative, Plaintiff may make the necessary arrangements to pay the filing fee of three hundred
26
     fifty dollars ($350) and administrative fee of fifty dollars ($50), for a total of four hundred dollars
27

28
 1   ($400), accompanied by a copy of this Order. Failure to comply with this Order will result in a

 2   recommendation to the District Judge that this action be dismissed.

 3          DATED: October 30, 2019

 4
                                                         DANIEL J. ALBREGTS
 5                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
